Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 12-19 and 21-35 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
April 18, 2022 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    271
    759
    media_image1.png
    Greyscale
,
and elected the species of Example 1 (found on page 119 of the instant specification),

    PNG
    media_image2.png
    207
    553
    media_image2.png
    Greyscale
,
in the reply filed on April 26, 2021 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


The products of elected Group I are being examined according to M.P.E.P. §803.02.  The claims within elected Group I have been examined to the extent that they are readable on the elected species of Example 1.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Example 1, is as follows:  
Compounds of instant formula (I),

    PNG
    media_image3.png
    231
    429
    media_image3.png
    Greyscale

wherein
A1=aromatic C4 to C12 carbocyclic; 
A2(R3)y=H; 
L=a bond; and
all other variables are as defined.

Claims embraced by the elected species of Example 1 are claims 1, 2, 5-9, 17, 20, 26 and 27. 

NOTE:	The elected species of Example 1 is not embraced by independent claim 1 filed April 18, 2022 due to the amended definition of variable A1.  Variable A1 in independent claim 1 can only represent a thienyl ring whereas the A1 position in the elected species of Example 1 is a naphthalene ring.
	As a result of the current amendments to the claims per the Amendment filed April 18, 2022, the search and examination has been expanded within the elected products of formula (I) in Group I.  The entire scope of compounds of formula (I) claimed in currently amended claim 1 has now been searched and examined. 


Claims 21-25 and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2021.  


	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.  
	As a result of the current amendments to the claims per the Amendment filed April 18, 2022, the following rejections and objections now apply.


Claim Objections
Claims 1, 3, 4, 6, 7, 14 and 15 are objected to because of the following informalities.  
a)	In claim 1, under the definition of R1, the dash after “-(CH2)-heteroaryl” should be deleted (line 11 of Page 3).

b)	In claim 3, under the definition of R3, a semi-colon and a space should be added after “*-CH(OH)-(CH2)2-CH3” (line 14 of Page 21).

c)	In claim 3, under the definition of R3, a semi-colon and a space should be added after “*-CH2-NH-C2H5” (4th line from the bottom of Page 21).
d)	In claim 3, under the definition of R3, a semi-colon and a space should be added after “*-CH2-N(CH3)(CH2)2OH” (line 8 of Page 22).

e)	In claim 4, under the definition of R1, the second comma after “*-OCH3” should be deleted (line 3 of the claim).

f)	In claim 4, under the definition of R1, the period after “*-O-CH(CH3)2” should be deleted (line 4 of the claim).

g)	In claim 6, under the definition of R1, the period after “*-O-CH(CH3)2” should be deleted (line 4 of the claim). 

h)	In claim 6, under the definition of R1, the period before “-NH-(CH2)2-morpholino,” should be deleted and a space should be added (line 1 of Page 26).

i)	In claim 7, under the definition of R1, the period before “-NH-(CH2)2-morpholino,” should be deleted and a space should be added (next to the last line of the claim).

j)	In claim 14, under the definition of R3, a semi-colon and a space should be added after “*-CH(OH)-(CH2)2-CH3” (line 9 of Page 33).

k)	In claim 14, under the definition of R3, a semi-colon and a space should be added after “*-CH2-NH-C2H5” (line 22 of Page 33).

l)	In claim 15, a space should be added between “claim” and “1”.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-9, 12-19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of R1, either the R1 variable is being used to define itself in the substituent, 
    PNG
    media_image4.png
    102
    190
    media_image4.png
    Greyscale
  or “R1” in this substituent has not been defined in the claim (page 4, line 3).  See claim 3 (Page 16, line 3) and claim 6 (Page 27, line 2) for same.
In claim 1, under the definition of R2, a valence problem is raised when the R2 variable represents oxo (=O).  The R2 variable is a substituent on the variable A1 ring, which is a thienyl ring (i.e., an aromatic ring).  Therefore, “oxo (=O)” should be deleted from the definition of R2.  See Claims 2, 3 and 8 for same.
In claim 1, under the definition of R3, a valence problem is raised when the R3 variable represents oxo.  The R3 variable is a substituent on the variable A2 ring.  A2(R3)y in formula (I) can represent hydrogen or A2 alone has the same meaning as A1.  The definition of the A1 variable was amended in independent claim 1 wherein A1 can only represent a thienyl ring.  Therefore, “oxo (=O)” should be deleted from the definition of R3.  See Claims 2, 3, 8 and 14 for same.
Claims 2-9, 12-19, 26 and 27 depend from claim 1 and do not resolve the issues raised above in claim 1 are also deemed indefinite.
Claim 3 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that R1 can represent -NHS(O)2-CH3, 
    PNG
    media_image5.png
    94
    148
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    136
    76
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    82
    133
    media_image7.png
    Greyscale
.  See claim 4 (line 4 of Page 25), claim 6 (line 2 of Page 26 and Page 28), and claim 7 (last line of claim) for same.
In claim 3, under the definition of variable R1, an “or” should be added before the last substituent listed for proper Markush language format (line 2 of Page 18).
	Claim 3 lacks antecedent basis from claim 1 because of the definition of variable A1 in claim 3.  The definition of the A1 variable was amended in independent claim 1 wherein A1 can only represent a thienyl ring, but not a phenyl, naphthyl, etc. ring as found in claim 3.  See claim 9 for same.
In claim 3, under the definition of variable A1, an “and” should be added before the last substituent listed for proper Markush language format.
Claim 3 lacks antecedent basis from claim 1 because of the definition of the R2 variable representing “cyclopropyl”, “1,1-dimethylcyclopropyl” and “-CH=CH-cyclopropyl” in claim 3.  The R2 definition was amended in independent claim 1 wherein these substituents listed in claim 3 have been deleted from the definition of R2 in claim 1.  See claim 8 for same as well as “cyanocyclopropyl” in claim 8.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, under the definition of R2 recites the broad recitation a halogen atom, and the claim also recites (F, Cl; Br) which is the narrower statement of the range/limitation (lines 3-4 of Page 19). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This rejection can be overcome by deleting “(F, Cl; Br)” from the definition of R2 in claim 3.
In claim 3, under the definition of variable R2, an “and” should be added before the last substituent listed for proper Markush language format.
Claim 3 lacks antecedent basis from claim 1 because of the definition of variable A2 in claim 3.  The definition of the A1 variable was amended in independent claim 1 wherein A1 can only represent a thienyl ring.  A2(R3)y in formula (I) can represent hydrogen or A2 alone has the same meaning as A1.  Therefore, the A2 definition in claim 1 cannot represent any ring system other thienyl but A2 in claim 3 is defined as representing phenyl, pyridyl, pyrimidyl, etc.  See claims 12 and 13 for same.
In claim 3, under the definition of variable A2, an “and” should be added before the last substituent listed for proper Markush language format (3rd line from the end of Page 19).
In claim 3, under the definition of variable R3, an “and” should be added before the last substituent listed for proper Markush language format.
In claim 4, under the definition of variable R1, an “or” should be added before the last substituent listed for proper Markush language format (line 4 of Page 25).
In claim 6, under the definition of variable R1, an “or” should be added before the last substituent listed for proper Markush language format and the “or” before “
    PNG
    media_image8.png
    78
    92
    media_image8.png
    Greyscale
” should be deleted (last line of the claim).
Claims 6 and 14 do not conform to M.P.E.P. 608.01(m) since each claim must end with a period thereby establishing that no other subject matter is missing from the claim.
In claim 12, under the definition of variable A2, an “and” should be added before the last substituent listed for proper Markush language format.
Claim 14 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that R3 can represent “*-CH2-N(CH3)(CH2)OH-CH2-NH-CH2-CN” as found in claim 14 (line 2 of Page 34).
In claim 14, under the definition of R3, there is a valence problem in the substituent “*-CH2-N(CH3)(CH2)OH-CH2-NH-CH2-CN” since the -OH is a mono-valent moiety and not a divalent moiety (line 2 of Page 34).  Correction is required.
In claim 14, under the definition of variable R3, an “and” should be added before the last substituent listed for proper Markush language format (last line of claim).
Claim 26 is indefinite because the claims does not state what disease is being treated.  This rejection can be overcome by deleting the phrase “for the treatment or prophylaxis of a disease” from the claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 4, 6, 8, 9 and 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  Claim 1 does not state that the R1 can represent -NHS(O)2-CH3, 
    PNG
    media_image5.png
    94
    148
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    136
    76
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    82
    133
    media_image7.png
    Greyscale
 as found in claim 3.  See claims 4 and 6 for same.
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  The definition of the A1 variable was amended in independent claim 1 wherein A1 can only represent a thienyl ring, but not a phenyl, naphthyl, etc. ring as found in claim 3.  See claim 9 for same.
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  The R2 variable representing “cyclopropyl”, “1,1-dimethylcyclopropyl” and “-CH=CH-cyclopropyl” in claim 3 is not found in claim 1.  The R2 definition was amended in independent claim 1 wherein these substituents listed in claim 3 have been deleted from the definition of R2 in claim 1.  See claim 8 for same as well as “cyanocyclopropyl” in claim 8.
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  The definition of the A1 variable was amended in independent claim 1 wherein A1 can only represent a thienyl ring.  A2(R3)y in formula (I) can represent hydrogen or A2 alone has the same meaning as A1.  Therefore, the A2 definition in claim 1 cannot represent any ring system other thienyl but A2 in claim 3 is defined as representing phenyl, pyridyl, pyrimidyl, etc.  See claims 12 and 13 for same.
Claim 14 fails to further limit claim 1 because claim 14 is broader in scope than claim 1.  The R3 representing “*-CH2-N(CH3)(CH2)OH-CH2-NH-CH2-CN” in claim 14 is not found under the definition of R3 in claim 1 (line 2 of Page 34).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
	The elected species of Example 1 (found on page 119 of the instant specification) is allowable over the prior art of record.

Claim 35 is allowed over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

May 2, 2022
Book XXVI, page 165